            Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 1 of 14



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

NICHOLAS DeFOSSETT,                        )
                                           )
       Plaintiff,                          )
                                           )       CIVIL ACTION
vs.                                        )
                                           )       FILE No. 5:19-cv-695
RUDEL FAMILY LIMITED                       )
PARTNERSHIP d/b/a JACALA                   )
RESTAURANT,                                )
                                           )
       Defendant.                          )

                                      COMPLAINT

       COMES NOW, NICHOLAS DeFOSSETT, by and through the undersigned

counsel, and files this, his Complaint against Defendant RUDEL FAMILY LIMITED

PARTNERSHIP d/b/a JACALA RESTAURANT, pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully

shows this Court as follows:

                                     JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§

1331 and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon

Defendant’s failure to remove physical barriers to access and violations of Title III of the

ADA.

                                         PARTIES

       2.      Plaintiff NICHOLAS DeFOSSETT (hereinafter “Plaintiff”) is, and has

                                               1
            Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 2 of 14



been at all times relevant to the instant matter, a natural person residing in San Antonio,

Texas (Bexar County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited

in performing one or more major life activities, including but not limited to: walking,

standing, grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of asserting his civil rights, monitoring,

ensuring, and determining whether places of public accommodation are in compliance

with the ADA. His motivation to return to a location, in part, stems from a desire to

utilize ADA litigation to make Plaintiff’s community more accessible for Plaintiff and

others, and pledges to do whatever is necessary to create the requisite standing to confer

jurisdiction upon this Court so an injunction can be issued correcting the numerous ADA

violations on this Property, including returning to the Property as soon as it is accessible

(“Advocacy Purposes”).”

       7.      Defendant RUDEL FAMILY LIMITED PARTNERSHIP d/b/a JACALA

RESTAURANT (hereinafter “Rudel LP”) is a Texas limited partnership that transacts

business in the state of Texas and within this judicial district.

       8.      Rudel LP may be properly served with process via its registered agent for

service, to wit: Lucille Hooker, 12015 Bammel Street, San Antonio, Texas 78231.

                               FACTUAL ALLEGATIONS

                                               2
            Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 3 of 14



       9.      On or about May 13, 2019, Plaintiff was a customer at “Jacala Mexican

Restaurant” a business located at 606 West Avenue, Road, San Antonio, Texas 78201,

referenced herein as the “Jacala.”

       10.     Rudel LP is the owner or co-owner of the real property and improvements

that the Jacala is situated upon and that is the subject of this action, referenced herein as

the “Property.”

       11.     Plaintiff lives approximately 8 miles from the Jacala and Property.

       12.     Plaintiff’s access to the business(es) located at 606 West Avenue, San

Antonio, Bexar County Property Identification number 154975 (“the Property”), and/or

full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of

his disabilities, and he will be denied and/or limited in the future unless and until

Defendant is compelled to remove the physical barriers to access and correct the ADA

violations that exist at the Jacala and Property, including those set forth in this Complaint.

       13.     Plaintiff has visited the Property at least once before as a customer and

advocate for the disabled. Plaintiff intends on revisiting the Property within six months

or sooner, as soon as the barriers to access detailed in this Complaint are removed and the

Property is accessible again. The purpose of the revisit is to be a regular customer, to

determine if and when the Property are made accessible and to maintain standing for this

lawsuit for Advocacy Purposes.

       14.     Plaintiff intends to revisit the Jacala and Property to purchase goods and/or

services.

                                              3
             Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 4 of 14



       15.      Plaintiff travelled to the Jacala and Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at the Jacala and

Property that are detailed in this Complaint, engaged those barriers, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Jacala and Property.


                                   COUNT I
                       VIOLATIONS OF THE ADA AND ADAAG

       16.      On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       17.      Congress found, among other things, that:

       (i)      some 43,000,000 Americans have one or more physical or mental
                disabilities, and this number is increasing as the population as a
                whole is growing older;

       (ii)     historically, society has tended to isolate and segregate individuals
                with disabilities, and, despite some improvements, such forms of
                discrimination against individuals with disabilities continue to be a
                serious and pervasive social problem;

       (iii)    discrimination against individuals with disabilities persists in such
                critical areas as employment, housing public accommodations,
                education,        transportation,    communication,        recreation,
                institutionalization, health services, voting, and access to public
                services;

       (iv)     individuals with disabilities continually encounter various forms of
                discrimination, including outright intentional exclusion, the
                discriminatory effects of architectural, transportation, and
                communication barriers, overprotective rules and policies, failure to
                make modifications to existing facilities and practices, exclusionary
                qualification standards and criteria, segregation, and relegation to
                lesser service, programs, activities, benefits, jobs, or other
                opportunities; and

                                              4
             Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 5 of 14




       (v)      the continuing existence of unfair and unnecessary discrimination
                and prejudice denies people with disabilities the opportunity to
                compete on an equal basis and to pursue those opportunities for
                which our free society is justifiably famous, and costs the United
                States billions of dollars in unnecessary expenses resulting from
                dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       18.      Congress explicitly stated that the purpose of the ADA was to:

       (i)      provide a clear and comprehensive national mandate for the
                elimination of discrimination against individuals with disabilities;

       (ii)     provide a clear, strong, consistent, enforceable standards addressing
                discrimination against individuals with disabilities; and

                *****

       (iv)     invoke the sweep of congressional authority, including the power to
                enforce the fourteenth amendment and to regulate commerce, in
                order to address the major areas of discrimination faced day-to-day
                by people with disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       19.      The congressional legislation provided places of public accommodation

one and a half years from the enactment of the ADA to implement its requirements.

       20.      The effective date of Title III of the ADA was January 26, 1992 (or January

26, 1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or

less). 42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

       21.      The Jacala is a public accommodation and service establishment.

       22.      The Property is a public accommodation and service establishment.

       23.      Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the


                                              5
          Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 6 of 14



Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       24.    Public accommodations were required to conform to these regulations by

January 26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and

gross receipts of $500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       25.    The Jacala must be, but is not, in compliance with the ADA and ADAAG.

       26.    The Property must be, but is not, in compliance with the ADA and

ADAAG.

       27.    Plaintiff has attempted to, and has to the extent possible, accessed the

Jacala and the Property in his capacity as a customer of the Jacala and Property and as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations

that exist at the Jacala and Property that preclude and/or limit his access to the Jacala and

Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       28.    Plaintiff intends to visit the Jacala and Property again in the very near

future as a customer in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Jacala and Property and as

an independent advocate for the disabled, but will be unable to fully do so because of his

disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at the Jacala and Property that preclude and/or limit his access to the Jacala and

                                             6
           Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 7 of 14



Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations

more specifically set forth in this Complaint.

       29.      Defendant has discriminated against Plaintiff (and others with disabilities)

by denying his access to, and full and equal enjoyment of the goods, services, facilities,

privileges, advantages and/or accommodations of the Jacala and Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

       30.      Defendant will continue to discriminate against Plaintiff and others with

disabilities unless and until Defendant is compelled to remove all physical barriers that

exist at the Jacala and Property, including those specifically set forth herein, and make

the Jacala and Property accessible to and usable by Plaintiff and other persons with

disabilities.

       31.      A specific list of unlawful physical barriers, dangerous conditions and

ADA violations which Plaintiff experienced and/or observed that precluded and/or

limited Plaintiff’s access to the Jacala and Property and the full and equal enjoyment of

the goods, services, facilities, privileges, advantages and accommodations of the Jacala

and Property include, but are not limited to:

       (a)      ACCESSIBLE ELEMENTS:

       (i) There are two accessible parking spaces that does not have a properly

             marked access aisle in violation of section 502.3.3 of the 2010 ADAAG

             standards. This violation made it dangerous and difficult for Plaintiff to

                                                7
   Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 8 of 14



    access the accessible entrances of the Property.

(ii) Accessible parking spaces have a surface slope in excess of 1:48 in

    violation of section 502.4 of the 2010 ADAAG standards and are not

    level. This violation made it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(iii)   Accessible parking spaces have a cross-slope in excess of 1:48 in

    violation of section 502.4 of the 2010 ADAAG standards and are not

    level. This violation made it dangerous and difficult for Plaintiff to exit

    and enter their vehicle while parked at the Property.

(iv)    There is at least one access aisle that has excessive vertical rise and

    is in violation of section 303.2 and 502.4 of the 2010 ADAAG

    standards. This violation made it dangerous and difficult for Plaintiff to

    exit and enter their vehicle while parked at the Property.

(v) The access aisle adjacent to the accessible parking spaces has a slope in

    excess of 1:48 in violation of section 502.4 of the 2010 ADAAG

    standards and are not level. This violation made it dangerous and

    difficult for Plaintiff to exit and enter their vehicle while parked at the

    Property.

(vi)    Two accessible parking space signs are not at the proper height in

    violation of section 502.6 of the 2010 ADAAG standards. This violation

    made it difficult for Plaintiff to locate an accessible parking space.

(vii)   The required handrails on both sides of the accessible ramp on the

                                       8
   Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 9 of 14



    western side of the Property are only present on one side in violation of

    section 505.2 of the 2010 ADAAG standards. This violation made it

    difficult for Plaintiff to access the units of the Property.

(viii) The Property has an accessible ramp on the west side of the Property

    leading from the accessible parking space to the accessible entrances

    with a slope exceeding 1:12 in violation of section 405.2 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to access the units of the Property.

(ix)    The Property has an accessible ramp on the east side of the Property

    leading from the accessible parking space to the accessible entrances

    with a slope exceeding 1:10 in violation of section 405.2 of the 2010

    ADAAG standards. This violation made it dangerous and difficult for

    Plaintiff to access the units of the Property.

(x) The required handrails serving the accessible ramp on the eastern side of

    the Property are missing in violation of section 405.8 of the 2010

    ADAAG standards. This violation made it difficult for Plaintiff to

    access the units of the Property.

(xi)    There is an excessive vertical rise along the accessible ramp on the

    eastern side of the Property in violation of section 303.2 and 405.4 of

    the 2010 ADAAG standards. This violation made it dangerous and

    difficult for Plaintiff to access public features of the Property.

(xii)   The bar in Jacala is lacking any portion of the counter that has a

                                        9
  Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 10 of 14



   maximum height of 34 (thirty-four) inches from the finished floor in

   violation of section 902.3 of the 2010 ADAAG standards, all portions of

   the bar exceed 34 (thirty-four) inches in height from the finished floor.

   This violation made it difficult for Plaintiff to enjoy the unique eating

   experience at the bar.

(xiii) Due to the presence of multiple stairs, with no nearby ramps, inside

   Jacala, the Property lacks an accessible route connecting all accessible

   elements and features inside the Property in violation of section 206.2.4

   and 206.2.5 of the 2010 ADAAG standards. This violation made it

   difficult for Plaintiff to access public features of the Property.

(xiv) Defendants fail to adhere to a policy, practice and procedure to

   ensure that all facilities are readily accessible to and usable by disabled

   individuals.

(b)   JACALA RESTROOMS:

(i) The restroom lacks signage in compliance with sections 216.8 and 703 of the

   2010 ADAAG standards. The sign is not properly located. This made it

   difficult for Plaintiff and/or any disabled individual to locate accessible

   restroom facilities.

(ii) The door exiting the restroom lacks a proper minimum maneuvering clearance

   in violation of section 404.2.4 of the 2010 ADAAG standards. This made it

   difficult for Plaintiff and/or any disabled individual to safely utilize the

   restroom facilities.

                                      10
   Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 11 of 14



(iii)   The soap dispenser in the restroom is located outside the prescribed vertical

    reach ranges set forth in section 308.2.1 of the 2010 ADAAG standards. This

    made it difficult for Plaintiff and/or any disabled individual to safely utilize the

    restroom facilities.

(iv)    The mirror in the bathrooms exceeds the maximum height permitted by

    Section 603.3 of the 2010 ADAAG standards. This violation made it difficult

    for the Plaintiff and/or any disabled individual to properly utilize public

    features of the restroom.

(v) The controls on the faucets require pinching and turning of the wrists in

    violation of section 309.4 of the 2010 ADAAG standards. This made it

    difficult for Plaintiff and/or any disabled individual to utilize the restroom

    facilities.

(vi)    The lavatories and/or sinks in the restrooms have exposed pipes and

    surfaces and are not insulated or configured to protect against contact in

    violation of section 606.5 of the 2010 ADAAG standards. This made it

    difficult for Plaintiff and/or any disabled individual to safely utilize the

    restroom facilities.

(vii)   The actionable mechanism of the paper towel dispenser in the restroom is

    located outside the prescribed vertical reach ranges set forth in section 308.2.1

    of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or any

    disabled individual to safely utilize the restroom facilities.



                                       11
         Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 12 of 14



       (viii) The accessible toilet stall door is not self-closing and violates section

             604.8.2.1 of the 2010 ADAAG standards. This made it difficult for the Plaintiff

             and/or any disabled individual to safely utilize the restroom facilities.

       (ix)     The accessible toilet stall lacks the required size and turning clearance as

             required in section 604.8.1.1 of the 2010 ADAAG standards. This violation

             made it difficult for Plaintiff and/or any disabled individual to utilize the

             restroom.

       (x) The restrooms have grab bars adjacent to the commode which are not in

             compliance with section 604.5 of the 2010 ADAAG standards as the rear bar is

             too short. This made it difficult for Plaintiff and/or any disabled individual to

             safely utilize the restroom facilities.

       32.      The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Jacala and

Property.

       33.      Plaintiff requires an inspection of Jacala and Property in order to determine

all of the discriminatory conditions present at the Jacala and Property in violation of the

ADA.

       34.      The removal of the physical barriers, dangerous conditions and ADA

violations alleged herein is readily achievable and can be accomplished and carried out

without significant difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. §

12181(9); 28 C.F.R. § 36.304.

       35.       All of the violations alleged herein are readily achievable to modify to

                                                 12
         Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 13 of 14



bring the Jacala and Property into compliance with the ADA.

       36.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Jacala and Property is readily achievable because

the nature and cost of the modifications are relatively low.

       37.    Upon information and good faith belief, the removal of the physical barriers

and dangerous conditions present at the Jacala and Property is readily achievable because

Defendants have the financial resources to make the necessary modifications.

       38.    Upon information and good faith belief, the Jacala and Property have been

altered since 2010.

       39.    In instances where the 2010 ADAAG standards do not apply, the 1991

ADAAG standards apply, and all of the alleged violations set forth herein can be

modified to comply with the 1991 ADAAG standards.

       40.    Plaintiff is without adequate remedy at law, is suffering irreparable harm,

and reasonably anticipates that he will continue to suffer irreparable harm unless and

until Defendant is required to remove the physical barriers, dangerous conditions and

ADA violations that exist at the Jacala and Property, including those alleged herein.

       41.    Plaintiff’s requested relief serves the public interest.

       42.    The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant.

       43.    Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and

costs of litigation from Defendant pursuant to 42 U.S.C. §§ 12188 and 12205.

       44.    Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

                                              13
         Case 5:19-cv-00695-FB Document 1 Filed 06/14/19 Page 14 of 14



injunctive relief to Plaintiff, including the issuance of an Order directing Defendant to

modify the Jacala and Property to the extent required by the ADA.

      WHEREFORE, Plaintiff prays as follows:

      (a)    That the Court find Rudel LP in violation of the ADA and ADAAG;

      (b)    That the Court issue a permanent injunction enjoining Defendant from

             continuing their discriminatory practices;

      (c)    That the Court issue an Order requiring Defendant to (i) remove the

             physical barriers to access and (ii) alter the subject Jacala to make it readily

             accessible to and useable by individuals with disabilities to the extent

             required by the ADA;

      (d)    That the Court award Plaintiff his reasonable attorneys' fees, litigation

             expenses and costs; and

      (e)    That the Court grant such further relief as deemed just and equitable in light

             of the circumstances.

                                          Dated: June 14, 2019.

                                          Respectfully submitted,

                                          /s/ Dennis R. Kurz
                                          Dennis R. Kurz
                                          Attorney-in-Charge for Plaintiff
                                          Texas State Bar ID No. 24068183
                                          Kurz Law Group, LLC
                                          1640 Powers Ferry Road, SE
                                          Building 17, Suite 200
                                          Marietta, GA 30067
                                          Tele: (404) 805-2494
                                          Fax: (678) 428-5356
                                          Email: dennis@kurzlawgroup.com

                                            14
